
	
		I
		112th CONGRESS
		2d Session
		H. R. 5151
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Kissell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on
		  3–Dodecyl-1–(2,2,6,6-tetramethyl-4-piperidinyl)–2,5-pyrrolid
		  inedione.
	
	
		1.3–Dodecyl-1–(2,2,6,6-tetramethyl-4-piperidinyl)–2,5-pyrrolidinedione
			(a)In
			 generalHeading 9902.04.12 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 3–Dodecyl-1–(2,2,6,6-tetramethyl-4-piperidinyl)–2,5-pyrrolidinedione) is
			 amended by striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
